Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-6, as originally filed 06 NOV. 2020, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 NOV. 20 and 08 MAR. 2022 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Taguchi US 6065263 A in view of Bullivant US 4735527 A.
As per claim 1 the primary reference of Taguchi teaches a self-supported concrete structure (DB1 and DB2, FIG. 3) joint structure comprising
a plurality of receptacles (see connectors 50, four each, FIG. 2), each of which is buried in a top surface of a lower member (DB1, FIG. 3) to which a concrete structure (DB2, FIG. 3) is to be joined, and has an accommodation space (space inside member 52, FIG. 3) with an open top side (see member 52 "open" towards the right, FIG. 3) and a female thread (internal thread hole 52b, FIG. 3) formed in an inner circumferential surface thereof; 
a support bar (rod 30, right side, FIG. 3) provided in a pocket (cavity 40, right side, FIG. 3) formed in a bottom end of the concrete structure (DB2, FIG. 3), in a position corresponding to the receptacle (see "corresponding", FIG. 3), comprising a body (thread portions 30a, FIG. 3) coupled to a top surface of the pocket (cavity 40, right side, FIG. 3) and protruding downward from the concrete 
a fixing member (tightening member 51, FIG. 3), wherein a through-hole (holes 51a, FIG. 3) is formed in a central portion of the fixing member (tightening member 51, FIG. 3) such that the body (thread portions 30a, FIG. 3) of the support bar (rod 30, right side, FIG. 3) extends therethrough, and a thread (see external thread portion 51e, FIG. 3) is formed in an outer circumferential surface of the fixing member (tightening member 51, FIG. 3) to be screw-engaged into the receptacle to fix the head (nut 53, FIG. 3) of the support bar (rod 30, right side, FIG. 3), but fails to explicitly disclose:
the concrete structure is a PC column; and
wherein a coupler fixed to a bottom end of a main root within the concrete structure is buried in the concrete structure above the pocket, a top end of the body of the support bar is coupled to the coupler, and the head of the support bar is supported to, while being in tight contact with, a bottom surface of the accommodation space of the receptacle, such that vertical load of the main 
Bullivant teaches a concrete column, specifically:
the concrete structure is a PC column (concrete member 10, FIG. 1); and
wherein a coupler (socket 18, FIG. 2) fixed to a bottom end of a main root (spigot 14, FIG. 2) within the PC column is buried in the PC column above the pocket.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Taguchi by substituting a column in place of the blocks and including the coupler of as taught by Bullivant in order to engage the lower end of the next adjacent reinforcing rod.
Regarding the limitations of "a top end of the body of the support bar is coupled to the coupler, and the head of the support bar is supported to, while being in tight contact with, a bottom surface of the accommodation space of the receptacle, such that vertical load of the main root of the column is directly transferred to the lower member through the support bar" it is clear these limitations would be met when the members of Bullivant are joined by the diaphragm of Taguchi.

As per claim 3 Taguchi in view of Bullivant teaches the limitation according to claim 1 but fails to explicitly disclose tool coupling portions are provided in an upper outer circumferential surface or a top surface of the fixing member (5)(tightening member 51, FIG. 3).  


As per claim 5 Taguchi in view of Bullivant teaches the limitation according to claim 1, wherein the receptacle (member 52, FIG. 3) comprises: 
an outer housing (outside walls of threaded portion 52e, FIG. 3) buried in the top surface of the lower member (DB1, FIG. 3), and having an open top side (see member 52 "open" towards the right, FIG. 3) and a female thread (internal thread hole 52b, FIG. 3) formed in an inner circumferential surface thereof; and 
an inner housing (inner walls of hole 52a, FIG. 3) having defined therein the accommodation space (space inside member 52, FIG. 3) having the open top side (see 52 "open" towards the right, FIG. 3), but fails to explicitly disclose the inner housing (inner walls of hole 52a, FIG. 3) having a thread in an outer circumferential surface thereof to be screw-engaged into the outer housing so as to be height adjustable.  
In a separate embodiment (FIG. 17) Taguchi teaches such an obvious intermediate connector, capable of inclusion in the above described embodiment, 

As per claim 6 Taguchi in view of Bullivant teaches the limitation according to claim 5, wherein tool coupling portions are provided in an upper outer circumferential surface or a top surface (see tool coupling portions 73, FIG. 18; these are recognized as provided in a top surface of the subjacent cover member 72) of the inner housing.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Taguchi in view of Bullivant by including the intermediate tightening members as taught by Taguchi in order to allow additional tightening and spacing of the members because doing so would provide additional avenues for adjustment, ultimately allowing for finer-tuned adjustment of the assembly.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Bullivant as applied to claim 1 above, and further in view of Bowerman GB 2503228 A.

tool coupling portions are provided on an outer circumferential surface of the body.  
Bowerman teaches such tool coupling portions allowing a support bar to be engaged from a side, specifically:
tool coupling portions (gripping section 42, FIG. 2) are provided on an outer circumferential surface of the body.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Taguchi in view of Bullivant by including the gripping section as taught by Bowerman in order to allow outside tightening of the body because doing so would provide additional avenues for adjustment, ultimately allowing for finer-tuned adjustment of the assembly.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Bullivant as applied to claim 1 above, and further in view of Bauer US 2074320 A.
As per claim 4 Taguchi in view of Bullivant teaches the limitation according to claim 1 but fails to explicitly disclose:
wherein a spiral reinforcing rod is provided outside the support bar.
Bauer teaches such wrapping, specifically:
wherein a spiral reinforcing rod (wrapping 2, FIG. 1) is provided outside the support bar.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Taguchi in view of Bullivant by including the wrapping anywhere desired, including outside the spacing bar, as taught by Bauer to increase the level of composite action in the assembly, thereby forming a stronger assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AICHER MAX DE 102013211235 A1 (Aicher) teaches a head 26 received in an accommodation space 33
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635